The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 is objected to because of the following informalities:  line 2, --a-- should apparently be inserted before “second”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble recitation of a “personal watercraft lift and transporting cart” in claims 1-7 renders the claim scope ambiguous in that it could be interpreted as being directed to i) a cart that lifts and transports a personal watercraft, or ii) the combination of a personal watercraft lift and a separate transporting cart. Clarification is required.
Also, in claim 1, line 10, either “comprising” or “having” should be deleted;
and line 11, “receiver” should apparently be --receivers--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill (US 3,750,810) in view of Stenudd (US 5,810,548) and Stuck (US 4,686,925).
Stanfill shows a wheeled container K (transporting cart) and a lift A, the lift having forks H (first and second lifting arms) pivotally attached (at least indirectly) to corresponding uprights D (first and second upright frame members) which extend vertically from a mount base B, the lift further comprising first and second actuators N each pivotally attached to the mount base and the corresponding first and second lifting arms (at least indirectly) and extendible to lift and rotate the lifting arms (Figs. 2, 4, 5), and the transporting cart comprising a cart chassis (not separately identified but considered inherent absent any specific limitations of the term), a component for receiving at least one object, and first and second receivers J spaced to allow insertion of the first and second lifting arms.
Stanfill does not show each lifting arm separately attached to a distinct upright frame member, with a separate actuator for each arm. Stanfill also does not show the cart to have a hull bunk for a personal watercraft (although the purpose of the lift is to provide maintenance access underneath the cart; col. 1:25-30).
Stenudd shows a similar lift for lifting and rotating an object for the purpose of gaining access to the underside thereof for servicing or repair, wherein lifting arms 7 are each pivotally attached to separate upright frame members 5 which extend vertically from a base 4, wherein the arms are lifted and rotated by the extension of separate actuators 14 each attached to a respective lifting arm and the base.
Stuck teaches a device for rotating a small boat for the purpose of gaining access to the underside thereof for servicing or repair, wherein boards 58 (i.e., “hull bunks”, as broadly claimed) support the hull of the boat.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Stanfill by constructing the lift such that each lifting arm was separately attached to a distinct upright frame member, and by providing a separate actuator for each lifting arm, as taught by Stenudd, as this would simple be an art recognized, alternate equivalent design expediency for performing the same function in the same environment, the use of which in the apparatus of Stanfill would have required no undue experimentation and produced no unexpected results.
It further would have been obvious for one of ordinary skill in the art to have modified the apparatus of Stanfill by providing a hull bunk on the cart, as taught by Stuck, so that the device could be optimized for repair or servicing of a small boat or personal watercraft.
Re claim 2, at least assemblies 66 of Stuck are considered to be adjustable hull cushion stops (see col. 4, 56-68). Such features would obviously be included in the apparatus of Stanfill when modified as above.
Re claim 3, the cart of Stanfill includes a plurality of wheels L.
Re claim 4, Stuck teaches a toothed gear driving system for rotating the boat to any desired position (col. 3, 4-14 and col. 5, 19-24). Since stopping the motor at a desired position would effectively prevent further rotation, this is considered to constitute a “locking system”, as broadly claimed. Again, such a feature would obviously be included in the apparatus of Stanfill when modified as above.
Re claim 7, Stanfill discloses that when the actuators are extended to lift and rotate the lifting arms, the cart and any objects therein are also lifted and rotated as a single unit at least 90 degrees (Fig. 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of Stenudd and Stuck, as applied to claim 4 above, and further in view of Snow (US 3,294,266).
Stanfill as modified does not show a foot pedal to engage and disengage the locking system.
However, the examiner notes the use of foot pedals are generally well known to actuate various functions of similar lifting and rotating devices. In particular, Snow teaches foot pedal 48 to operate a lever 34.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Stanfill by providing a foot pedal to engage and disengage the locking system, as shown by Snow, for enhanced operator convenience.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfill in view of Stenudd and Stuck, as applied to claim 1 above, and further in view of Stewart (US 2,584,240).
Stanfill as modified does not show set pins for insertion through aligned arm and cart stops on the first and second lifting arms and first and second receivers, respectively, when the arms are inserted in the receivers, for securing the cart to the lifting arms.
Stewart shows a lift truck attachment wherein pins 8 can be inserted through aligned holes in forks F (lifting arms) and the attachment to secure the attachment to the forks.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Stanfill by providing pins for insertion through aligned stops on the lifting arms and receivers when the arms were inserted in the receivers for securing the cart to the arms, as suggested by Stewart, to ensure the attachment (cart) remained securely attached to the lifting arms while being lifted.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor and Hart, Jr. disclose personal watercraft carts. Beckers discloses a wheeled cart having spaced receivers for insertion of lift arms of a lift. All  other references were cited in parent application 15/530,907.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/01/22